Citation Nr: 1614516	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  12-08 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a rating in excess of 50 percent since May 28, 2009, for posttraumatic stress disorder (PTSD). 

2. Entitlement to a rating in excess of 70 percent since May 17, 2012, for PTSD. 

3. Entitlement to service connection for sleep apnea, to include as secondary to PTSD.  

4. Entitlement to an effective date earlier than May 17, 2012, for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Brian D. Hill, Attorney 


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1986 to March 1997. 

This appeal comes before the Board of Veterans' Appeals (Board) from August 2009 and April 2013 rating decisions of the Department of the Veteran Affairs (VA) Regional Office (RO).  

The Veteran originally requested a hearing in connection with his appeal.  However, he withdrew his request for a Board hearing in January 2016.  Therefore, the Board may proceed with a decision.  38 C.F.R. § 20.702 (2015).


FINDINGS OF FACT

1. The Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, and mood since May 28, 2009. 

2. Since May 17, 2012, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, and mood. 

3. The evidence of record shows that the Veteran's sleep apnea is not the result of an injury or disease incurred in or aggravated by active military service, nor is it causally related to or permanently worsened by any service-connected disability.

4. Since May 28, 2009, the preponderance of the competent and credible evidence of record shows that the Veteran's service-connected disabilities alone precluded him from substantial gainful employment. 


CONCLUSIONS OF LAW

1. The criteria for a disability rating of 70 percent, but no greater, for PTSD since May 28, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2015). 

2. The criteria for a disability rating in excess of 70 percent for PTSD since May 17, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2015).

3. The criteria for service connection for sleep apnea, to include as secondary to service-connected PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107, (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

4. The criteria for an effective date of May 28, 2009, for the grant of a TDIU have been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.340, 3.341, 3.400, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated in June 2009, May 2010, and April 2012.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.

Also, the Veteran was provided VA examinations of his claimed PTSD in July 2009, May 2010, and May 2012.  These examinations and their associated reports were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Increase Rating

The Veteran argues that his service-connected PTSD is more severe than the rating reflects.  Specifically, the Veteran's representative alleges in his January 2016 appellant brief that the Veteran warrants a 70 percent rating since his May 2009 claim for increase.  

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran is in receipt of a 50 percent disability rating since May 28, 2009, and a 70 percent disability rating since May 17, 2012, for PTSD, severe with insomnia under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015)

Under the General Rating Formula for Mental Disorders, a 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A higher 70 percent disability rating is assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

The next and highest 100 percent disability rating is assigned where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 51 to 60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  Id. at 46.  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

The Board notes that, since the Veteran was last examined by a VA examiner, a new edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-V) has been published, and it contains no GAF score information.  However, as the Veteran was examined prior to this change and was provided with GAF scores, the Board will evaluate them as one piece of information in determining the level of severity of the Veteran's PTSD. 

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Evidence relevant to this appeal begins with a July 2009 VA psychiatric evaluation, in which the Veteran reported that he was close to his mother and sister, who both lived in town, and enjoyed spending time with friends, going to the movies, and doing leatherworking.  He had no history of suicide attempts or violence and his psychosocial functional status was limited, primarily due to unemployment and financial strain.  He presented as clean and cooperative, his affect was normal, mood was good, orientation was intact, behavior was appropriate, and thought was unremarkable.  The Veteran reported sleep impairments and nightmares.  Memory was normal, but he claimed to only remember one to three words after five minutes, but recalled the other two with category hints.  His PTSD symptoms included recurrent and intrusive distressing recollections, recurrent distressing dreams, avoidance, difficulty sleeping, irritability or outbursts of anger, difficulty concentrating, and hypervigilance.  The Veteran reported the symptoms were chronic and believed his sleep problems made him more irritable and socially isolated.  The examiner opined that the Veteran had difficulty coping with different social situations, prognosis was guarded, and his PTSD symptoms resulted in reduced reliability and productivity.  The examiner diagnosed the Veteran with chronic PTSD and depressive disorder, not otherwise specified that was independent of PTSD.  Instead, it was related to his difficult life situation.  He was assigned a GAF score of 65.  

A February 2010 Social Security Administration (SSA) decision letter notes the Veteran reported symptoms of feeling guilt, worthlessness, sadness, helplessness hopelessness, decreased concentration, nightmares, and diminished interest in activities.  The decision also states the medical expert who reviewed the medical evidence opined that the Veteran had been diagnosed with depressive disorder and PTSD and the Veteran would have mild restriction in activities of daily living, moderate difficulties in maintaining social functioning, moderate difficulties in maintaining concentration, persistence or pace, and no episodes of decompensation.  

The Veteran was afforded another VA psychiatric evaluation in May 2010.  He reported he continued to have nightmares nightly, had provoked and unprovoked flashbacks, and did not want to go out or socialize, not even with his friends or family, although he had one friend that would come over and they would talk from time to time.  He reported being emotionally withdrawn and quiet.  Additionally, his anger and irritability had increased, his concentration decreased, his "memory is a real problem," and he fights "quite a bit" with his sister.  He easily startles, sits in a booth facing the door at restaurants, and checks and rechecks his house.  His symptoms other than PTSD included sleep trouble, depression, anxiety, and panic attacks.  He denied suicidal ideations.  He enjoyed doing leather work.  The report further notes the Veteran went to the emergency room twice for being suicidal.  The last time was approximately a month ago.  He also gets angry at people "for stupid reasons."  

Upon evaluation, the Veteran presented as honest, forthright, and reliable.  He was oriented, hygiene was appropriate, behavior withdrawn, mood sad, affect blunted, normal speech and concentration, no impaired judgment or abstract thinking, and no suspiciousness seen despite the Veteran's reports of suspicious, especially around crowds of people he did not know well.  The examiner found the Veteran experienced recurrent recollections, recurrent nightmare, recurrent flashbacks, avoidance, feelings of detachment and estrangement from others, restricted range of affect, and was less social.  The Veteran also had symptoms of increased arousal as evidenced by not sleeping well, being angry and irritable, and being startled and hypervigilant.  The examiner opined that the Veteran suffered from moderate to severe PTSD; noting "I think the severity seems to have worsened over the past three years or so".  He isolates and withdraws from others when not having scheduled activities, does not socialize well with others because of his PTSD, and can understand commands given to him without great difficulty, but because of his lack of concentration or focus sometimes he has difficulty following through with such commands.  He was assigned a GAF score of 59.  In addition, the Veteran had symptoms of depression, not otherwise specified, including depressed mood, decreased interest and pleasure in formerly enjoyed events, decreased energy, decreased concentration and focus, and trouble sleeping.  His "depression is a separate, distinct disorder related to but not solely the result of PTSD."  

A January 2011 private treatment record from J.M., PhD, HSPP, notes the Veteran's records had been carefully reviewed, to include the entire claims file.  J.M. opined that based on what he read in the record that the Veteran had:

[S]evere social impairments with deficiencies in family relations, judgment and mood, due to near-continuous anxiety and depression which affects his ability to function independently, appropriately and effectively; difficulty in adapting to stressful circumstances and an inability to establish and maintain effective relationship-all because of his PTSD-related symptoms and concomitant depression, and I believe he has been impaired to this extent since at least August of 2007. 

J.M. also notes that while he did not interview the Veteran himself, in his "experience reviewing records and interviewing veterans who have PTSD, I have never seen a case where there was not some concomitant depression that stemmed directly from trauma."

February and March 2012 VA treatment records note the Veteran endorsed depressive symptoms in the severe range.  

The Veteran was afforded another VA psychiatric evaluation in May 2012.  The Veteran reported isolation, recurrent memories, sleep problems, nightmares, did not like crowds, had bad panic attacks, hypervigilant, suspicious, easily angered, and had gotten into fights.  He had two to three close friends from the military and saw his mother regularly.  He also reported recurrent and distressing recollections, recurrent dreams, avoidance, diminished interest or participation in significant activities, estrangement, detachment, and restricted range of affect.  Upon evaluation, the examiner found his PTSD symptoms consisted of depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less often, chronic sleep impairment, impairment of short and long term memory, and difficulty in understanding complex commands.  The examiner also noted that the Veteran had homicidal tendencies and had checked himself into the emergency room because of them, had anger issues and because of his martial arts background was afraid if he got in a fight he may seriously injure or kill someone.  He was also more forgetful.   The Veteran was diagnosed with PTSD, moderately depressive symptoms, and insomnia related to PTSD.  The examiner opined the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner further noted the Veteran had thoughts to injure himself or others, but there was no imminent threat at the current time.  The Veteran was assigned a GAF score of 60. 

Based on the evidence of record and upon resolution of reasonable doubt in favor of the Veteran, the Board finds that a rating of 70 percent, and no greater, is warranted since May 28, 2009, for the Veteran's psychiatric disorder.  In this regard, the Board notes that the Veteran suffers from symptoms such as impaired sleep, social withdrawal, anger, avoidance, recurrent and intrusive distressing recollections, recurrent distressing dreams, irritability or outbursts of anger, difficulty concentrating, restricted range of affect, hypervigilance, and suicide attempts.  Moreover the May 2010 VA examiner opined that the Veteran suffered from moderate to severe PTSD and noted the Veteran's severity seemed to have worsened over the past three years or so.  Also, the January 2011 private treatment record from J.M., PhD, HSPP, notes the Veteran had severe social impairments with deficiencies in family relations, judgment and mood, due to near-continuous anxiety and depression which affects his ability to function independently, appropriately and effectively; difficulty in adapting to stressful circumstances and an inability to establish and maintain effective relationship-all because of his PTSD-related symptoms and concomitant depression; noting he believed the Veteran had been impaired to this extent since at least August of 2007. 

These symptoms support a 70 percent disability rating.  The Veteran's disability most closely approximates occupational and social impairment with deficiencies in most areas due to the symptoms listed in the criteria for a 70 percent rating since May 28, 2009, under Diagnostic Code 9411.

The Board acknowledges that the symptoms described above do not indicate that the Veteran experiences all of the symptoms associated with a 70 percent disability evaluation for acquired psychiatric disorder.  However, the Court has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board finds that the evidence as a whole suggests that there is occupational and social impairment with deficiencies in most areas.  Therefore, a 70 percent disability evaluation, even though all the specific symptoms listed for a 70 percent evaluation are not manifested.

Consideration has been given to assigning a higher disability evaluation for the Veteran's acquired psychiatric disorder for the period on appeal.  Most of his documented symptoms (e.g., sleep impairments, irritability, restricted range of affect, and suicidal attempts) are specifically included in the criteria for a 50 or 70 percent evaluation.  Indeed, the May 2012 VA examiner opined the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  In addition, total occupational and social impairment is not shown by the record.  Moreover, the Veteran's representative avers in his January 2016 appellant brief that the Veteran's PTSD warrants only a 70 percent rating for the entire period on appeal. 

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his PTSD is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying higher ratings, the criteria for a higher schedular rating was considered, but the ratings assigned were upheld because the rating criteria are adequate.  Therefore, the schedular criteria are adequate to evaluate the Veteran's disabilities.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

The Board finds that the evidence is not in equipoise and, instead, the weight of the evidence establishes that the Veteran's PTSD symptoms most closely approximate the 70 percent criteria since May 28, 2009.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

III. Service Connection

The Veteran avers his sleep apnea is secondary to his service connection PTSD.  Specifically, in a November 2010 statement the Veteran avers he began having sleeping problems, namely daytime hypersomnolence, during his time in service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service treatment records reflect in February 1995 the Veteran complained of being under a lot of stress and suffering from insomnia; four to six hours interrupted sleep for the last four weeks.  

Post-service VA treatment records beginning in November 2007 note the Veteran had a sleep study done in October 2007, where he was diagnosed with obstructive sleep apnea, moderately severe.  

A May 2009 letter from Dr. M.A.C.H., division of pulmonary/critical care/sleep medicine at the South Texas Veterans Health Care System notes the Veteran was diagnosed with multiple medical problems, including obstructive sleep apnea.  "After reviewing his medical history, it is my opinion that his insomnia is, at least as likely as not, unduly aggravated by his tour of duty from 1986 to 1997 in the U.S. Army and continues to be unduly aggravated due to the presence of his PTSD."  The letter explained that the Veteran had admitted to difficulty initiating sleep during his military career due to the rigorous schedule and responsibilities required of him as an Army medic.  PTSD caused hyper-vigilance, nightmares, and further inability to initiate and maintain sleep, thus exacerbating the Veteran's difficulty with sleep onset.  

A March 2011 statement from Dr. L.M.G., FCCP, notes that: 

Based on my training, experience and review of the relevant records, all of the opinions I have provided in this report meet the standard of being at least as likely as not in favor of the veteran.  In fact, my opinion in this matter is actually much higher than the standard as it is my opinion that within a high degree of certainty, [the Veteran] suffers from obstructive sleep apnea as likely as not secondary to post traumatic stress disorder and that his condition is related to his military service.

The Veteran was afforded a VA examination in May 2011.  The examiner reviewed his claims file and confirmed the Veteran's diagnosis of obstructive sleep apnea.  The examiner opined that the Veteran's obstructive sleep apnea was less likely as not caused by or aggravated by his service connected PTSD, explaining that obstructive sleep apnea was caused by anatomic soft tissue abnormalities of the upper airways and risk factors included obesity, craniofacial soft tissue abnormalities, nasal congestion, and smoking.  The examiner further opined that "PTSD does not cause obstruction of the upper airways and there is no convincing evidence in the medical literature that PTSD causes sleep apnea."   

A November 2012 addendum to Dr. L.M.G.'s March 2011 statement notes he again reviewed the Veteran's claims file, a total of over 380 pages to include the Veteran's service treatment records and statements, and also reviewed pertinent medical literature.  He opined that it was as likely as not that the Veteran's sleep dysfunction and sleep apnea was caused by his service connected PTSD.  He explained that he reviewed the medical literature regarding the relationship between PTSD and sleep disturbances and cited several publications to include, "Posttraumatic Stress Disorder and Obstructive Sleep Apnea," "To Breathe, Perchance to Sleep: Sleep-Disordered Breathing and Chronic Insomnia Among Trauma Survivors," and ""Disturbed Sleep in Post-Traumatic Stress Disorder; Secondary Symptom or Core Feature?"  Dr. L.M.G. noted the publication "Sleep Disturbances and Post-Traumatic Stress Disorder" correlated PTSD and sleep dysfunction.  Specifically, the publication concluded that a link existed between obstructive sleep apnea and PTSD.  Dr. L.M.G. concluded by stating "I am of the opinion that the material I have reviewed is more than adequate for me to reach the opinions I have provided in this report.  I know of no other information that would alter the opinions I have provided in this report."  

The Veteran submitted the articles relied on by Dr. L.M.G.'s March 2011 addendum.  The Board notes the article titled "Sleep Disturbances and Post-Traumatic Stress Disorder," states:

Both subjective sleep complaints and objective sleep disturbances are common in patients with PTSD.  Debate continues over whether the sleep complaints are a core feature of the illness, a potential etiologic factor, or merely one of many resulting symptoms.  

Another article titled "To Breath, Perchance to Sleep: Sleep-Disordered Breathing and Chronic Insomnia Among Trauma Survivors" notes:

This brief review article provides salient information on a proposed hypothesis linking SDB [sleep- disordered breathing] in patients with PTSD, and potentially, SDB in those with chronic insomnia.  Much more research is needed to illuminate these relationships.  

Upon careful consideration of the Veteran's allegations in conjunction with all the evidence of record and applicable law and regulations, and for the reasons set forth below, the Board finds that the evidence weighs against the Veteran's service connection claim.  

The Board acknowledges the May 2009 letter from Dr. M.A.C.H.; however, insomnia is already included in the rating criteria for PTSD.  The Board finds little probative value in this opinion as the Veteran's insomnia has already been contemplated in his rating for PTSD.  

The Board also notes a March 2011 statement and November 2012 addendum from Dr. L.M.G., FCCP, but finds both to be of little probative value.  First, the March 2011 opinions are not supported by a rationale as to why the conditions are related.  Second, the November 2012 addendum opinion's dependence on the cited publications is unreliable.  While Dr. L.M.G notes the publication "Sleep Disturbances and Post-Traumatic Stress Disorder" correlated PTSD and sleep dysfunction and concluded that a link existed between obstructive sleep apnea and PTSD, the Board finds the article actually stated "[d]ebate continues over whether the sleep complaints are a core feature of the illness, a potential etiologic factor, or merely one of many resulting symptoms."  Moreover, the article "To Breath, Perchance to Sleep: Sleep-Disordered Breathing and Chronic Insomnia Among Trauma Survivors" notes "[t]his brief review article provides salient information on a proposed hypothesis linking SDB [sleep-disordered breathing] in patients with PTSD."  Both articles clearly state a link between PTSD and sleep apnea is hardly definitive.  Thus, the Board finds Dr. L.M.G.'s opinions are clearly based on a speculative study and is not probabtive.   

The Board finds the May 2011 VA examiner's opinion to be of great probative value because the conclusion is supported by a medical rationale and is consistent with the verifiable facts regarding the Veteran's contentions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  Based on the foregoing, the Board finds that the evidence does not warrant a grant of the benefit sought under 38 C.F.R. § 3.311.  

By contrast, the Board finds the Veteran's lay representations of limited probative value, including regarding whether the Veteran is entitled to service connection for obstructive sleep apnea on a direct basis.  The Veteran asserted in his a November 2010 statement that he began having sleeping problems, namely daytime hypersomnolence, during his time in service.  Post-service medical records are silent as to any complaints of sleep problems until 2007, over 10 years after the Veteran left service.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis, which weighs against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Moreover, the Board finds the Veteran is not competent to conclude that he developed obstructive sleep apnea due to service or to a service-connected disability.  Determinations of the etiology of a sleep disorder are medical in nature.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 308 09 (2007).  .

As such, the Board finds the evidence weighs against a finding that the Veteran has obstructive sleep apnea related in any way to service or secondary to PTSD.  Therefore, service connection must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. At 53-56.

IV. Earlier Effective Date

Under 38 U.S.C.A. § 5110(b)(1) and 38 C.F.R. § 3.400, the effective date for a claim for increase will be the date of claim or date entitlement arose, whichever is later.  A TDIU claim is one for increased compensation, and the effective date rules for increased compensation therefore apply to a TDIU claim.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009); Hurd v. West, 13 Vet. App. 449 (2000).  The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (Sep. 23, 1998).

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim. Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

In this regard, the law is clear that no benefit may be paid before a claim is made.  38 U.S.C.A. § 5101 (West 2014); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) ("[38 U.S.C.A. §] 5101 is a clause of general applicability and mandates that a claim must be filed in order for any type of benefits to be paid under the laws administered by the Secretary.").  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a disability.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Likewise, the mere presence of a disability does not establish intent on the part of the Veteran to seek service connection for that condition.  KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).

Generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340. 

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, and disabilities resulting from a common etiology or a single accident or disabilities affecting a single body system will be considered as one disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

In Van Hoose v. Brown, 4 Vet. App. 361 (1993), the Court noted that the sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. § 4.16(a).  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

The Veteran's claim for an increase rating for PTSD was filed on May 28, 2009.  In the present decision, the Board has granted the Veteran a 70 percent rating for his PTSD effective the date of his May 28, 2009 claim, finding that he was occupationally and socially impaired with deficiencies in most areas during the entire period on appeal.  Additionally, in the present case, the Board has granted the Veteran service connection for sleep apnea.  The Veteran also filed his service connection claim for sleep apnea on May 28, 2009.  

A December 2007 VA psychiatric evaluation assigned the Veteran a GAF score of 50, indicating serious impairment in occupational functioning.  The report further notes he was unemployed, but attending technical school where he was studying to be a network systems administrator.  A February 2010 SSA record found the Veteran had not engaged in substantial gainful activity since April 28, 2008, and found the Veteran disabled, at least in part due to his psychiatric disorder.  The Veteran alleged disability due to depression, PTSD, and sleep apnea, stating he had a hard time getting, up due his sleeping problems.  "After considering the evidence of record, the undersigned finds that the claimant's medically determinable impairments could reasonably be expected to produce the alleged symptoms."  

As the Veteran meets the schedular criteria for TDIU as of the date of his May 28, 2009, claim for increase for PTSD and service connection for sleep apnea and the facts show the Veteran would have been unemployable due to his PTSD and sleep apnea during the entire period on appeal, the Board finds that an earlier effective date of May 28, 2009, is warranted for an award of TDIU.  There is no indication that the Veteran became unemployable in the year prior to filing his claim. 
























	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a 70 percent disability rating, but no greater, for service-connected PTSD since May 28, 2009, is granted subject to the law and regulations governing the payment of veterans' benefits.

Entitlement to a disability rating in excess of 70 percent since May 17, 2012, is denied.  

Service connection for sleep apnea is denied. 

Entitlement to an earlier effective date of May 28, 2009, for the award of a TDIU is granted.




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


